NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0938-21

ANDREW BRINING,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted October 6, 2022 – Decided October 27, 2022

                   Before Judges Haas and Gooden Brown.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Andrew Brining, appellant pro se.

                   Matthew J. Platkin, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; William C. Booth, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Andrew Brining, an inmate in the custody of the New Jersey Department

of Corrections (DOC), appeals from the April 19, 2021 final agency decision of

the DOC upholding the disciplinary hearing officer's finding of guilt and

imposition of sanctions for Brining's commission of prohibited act *.803/*.002,

by attempting, aiding another, or making plans to commit an assault against any

person, in violation of N.J.A.C. 10A:4-4.1(a).1 We affirm.

      We glean these facts from the record. During an April 6, 2021 phone call

with his father, Brining stated that "he hopes the officer on the unit gets a bullet

in her head" and that "somebody kills her." Brining also stated "he hopes

someone sends somebody to the officer[']s house and rapes her." The incident,

which occurred while Brining was incarcerated at Bayside State Prison, was

reported by Special Investigations Division Investigator J. Taylor.

      The statements were the basis of an April 14, 2021 charge issued against

Brining. At the time the charge was issued, Brining had already been transferred

to South Woods State Prison. There, Brining was served with the charge on

April 15, 2021, at which time he pled not guilty and stated "[h]e was angry."



1
  Under N.J.A.C. 10A:4-4.1(a), an inmate who commits a prohibited act "shall
be subject to disciplinary action and a sanction . . . imposed by a Disciplinary
Hearing Officer [(DHO)]." "Prohibited acts preceded by an asterisk (*) are
considered the most serious and result in the most severe sanctions . . . ." Ibid.
                                                                              A-0938-21
                                         2
After an investigation, the charge was referred to a disciplinary hearing officer

(DHO) for further action.

      A hearing was conducted on April 16, 2021. Brining requested and was

granted the assistance of counsel substitute and pled "guilty" to the charge.

Brining's counsel substitute conveyed Brining's statement that he "want[ed] the

max." Brining was also offered but declined the opportunity to call witnesses

to testify on his behalf or to confront adverse witnesses.

      After reviewing the evidence, which included Investigator Taylor's report,

the recording of the phone call, and Brining's call log, and considering Brining's

guilty plea, the DHO found Brining guilty. In support, the DHO stated Taylor

reported that Brining "made statements [over the phone] regarding harming a

female officer," Brining pled "guilty," and Brining requested "the max."

      The DHO then imposed the following sanctions: 365 days in a restorative

housing unit; 180 days' loss of commutation time; 365 days' loss of phone

privileges; 30 days' loss of core privileges; and 30 days' loss of recreation

privileges. In imposing the sanctions, the DHO noted Brining's mental health

evaluation, which concluded Brining was responsible for his actions. The DHO

explained that Brining had "a history of making verbal threats using the phone,"

and determined the purpose of the sanctions was "to deter."


                                                                            A-0938-21
                                        3
      Brining filed an administrative appeal seeking leniency.        In support,

Brining reiterated he had pled guilty and "tak[en] responsibility for his action,"

but asserted the "sanction[s were] excessive." On April 19, 2021, South Woods

State Prison Assistant Superintendent Jordan Thomas denied the appeal. In this

ensuing appeal, Brining argues for the first time that the guilty finding was not

supported by substantial credible evidence, the hearing and appeal were not

adjudicated by the appropriate facility, and he received ineffective assistance of

counsel substitute.

      Our role in reviewing a prisoner disciplinary decision is limited. Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). Generally,

the decision must not be disturbed on appeal unless it was arbitrary, capricious,

or unreasonable, or lacked the support of "substantial credible evidence in the

record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980);

see also N.J.A.C. 10A:4-9.15(a) ("A finding of guilt at a disciplinary hearing

shall be based upon substantial evidence that the inmate has committed a

prohibited act.").

      "'Substantial evidence' means 'such evidence as a reasonable mind might

accept as adequate to support a conclusion.'" Figueroa, 414 N.J. Super. at 192

(quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)). We have


                                                                            A-0938-21
                                        4
also defined "substantial evidence" as "evidence furnishing a reasonable basis

for the agency's action." McGowan v. N.J. State Parole Bd., 347 N.J. Super.

544, 562 (App. Div. 2002) (citing Zachariae v. Div. of N.J. Real Est. Comm'n.,

53 N.J Super. 60, 62 (App. Div. 1958)). In that regard, while we accord

deference to the agency, "we will not perfunctorily review and rubber stamp the

agency's decision," Balagun v. N.J. Dep't of Corr., 361 N.J. Super. 199, 203

(App. Div. 2003), and we must "engage in a 'careful and principled consideration

of the agency record and findings,'" Williams v. Dep't of Corr., 330 N.J. Super.

197, 204 (App. Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64

N.J. 85, 93 (1973)).

      Nonetheless, we "may not substitute [our] own judgment for the agency's,

even though [we] might have reached a different result." In re Stallworth, 208

N.J. 182, 194 (2011) (quoting In re Carter, 191 N.J. 474, 483 (2007)). The

deference we afford to the DOC's decision making is supported by the DOC's

important mission to ensure prison safety and security. See Blanchard v. N.J.

Dep't of Corr., 461 N.J. Super. 231, 238-39 (App. Div. 2019) ("Prisons are

dangerous places, and the courts must afford appropriate deference and

flexibility to administrators trying to manage this volatile environment."

(quoting Russo v. N.J. Dep't of Corr., 324 N.J. Super. 576, 584 (App. Div.


                                                                          A-0938-21
                                       5
1999))). We note that safety and security of the institution are undermined when

inmates threaten to harm staff members.

      When reviewing a prison disciplinary matter, we also consider whether

the DOC followed the regulations adopted to afford inmates procedural due

process. See McDonald v. Pinchak, 139 N.J. 188, 194-95 (1995); Jacobs v.

Stephens, 139 N.J. 212, 220-22 (1995).       Admittedly, "[p]rison disciplinary

proceedings are not part of a criminal prosecution, and the full panoply of rights

due [to] a defendant in such proceedings does not apply." Jenkins v. Fauver,

108 N.J. 239, 248-49 (1987) (quoting Wolff v. McDonnell, 418 U.S. 539, 556

(1974)).

      However, the inmate's more limited procedural rights, initially set forth in

Avant v. Clifford, 67 N.J. 496, 525-46 (1975), are codified in a comprehensive

set of DOC regulations. See N.J.A.C. 10A:4-9.1 to -9.28. Those rights include

an inmate's entitlement to a limited right to confront and cross-examine adverse

witnesses, N.J.A.C. 10A:4-9.14, the opportunity to present witnesses, N.J.A.C.

10A:4-9.13, and, in certain circumstances, the assistance of counsel substitute,

N.J.A.C. 10A:4-9.12. These regulations "strike the proper balance between the

security concerns of the prison, the need for swift and fair discipline, and the




                                                                            A-0938-21
                                        6
due-process rights of the inmates." Williams, 330 N.J. Super. at 203 (citing

McDonald, 139 N.J. at 202).

      As the DOC points out, Brining never raised any of the issues presented

on appeal to this court in his administrative appeal. Therefore, we are not

required to consider any of these claims. Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973); see also Hill v. N.J. Dep't of Corr. Comm'r Fauver, 342

N.J. Super. 273, 293-94 (App. Div. 2001) (applying Nieder to prison cases).

Nevertheless, we choose to consider Brining's claims on the merits, applying the

plain-error standard of review. R. 2:10-2.

      Applying these principles, we discern no basis to intervene. We are

satisfied there was substantial credible evidence in the record to support the

finding of guilt, most notably, Brining's guilty plea. Moreover, the proceedings

were conducted in accordance with all applicable due process requirements, and

the sanctions imposed were commensurate with the severity of the infraction

and authorized under N.J.A.C. 10A:4-5.1 for asterisk offenses.

      We also reject Brining's contention that N.J.A.C. 10A:4-11.2(d) required

that the charge be adjudicated at Bayside State Prison where "the alleged

violation occurred," rather than South Woods State Prison where both the

disciplinary hearing and the appeal were adjudicated. N.J.A.C. 10A:4-11.2(d)


                                                                          A-0938-21
                                       7
provides that "[a]ll appeals shall be considered by the Administrator or designee

of the correctional facility in which the charge was received." Because the

charge was issued to and received by Brining when he was incarcerated at South

Woods State Prison, the South Woods State Prison administrator properly

adjudicated Brining's administrative appeal.

      Equally unavailing is Brining's claim that he received ineffective

assistance of counsel substitute. While a counsel substitute must be trained as

a paralegal, a counsel substitute cannot be held to the standards of knowledge

or diligence of an attorney. 2 To be sure, the assistance of counsel substitute in

prison disciplinary hearings is not equivalent to the constitutional right to

counsel in non-institutional proceedings. See Strickland v. Washington, 466

U.S. 668, 684-98 (1984) (describing the standard for effective assistance of

counsel guaranteed by the Sixth Amendment). Still, a person who assists an

inmate as counsel substitute must meet a minimum level of competence in order

to give meaningful effect to the applicable procedural protections. See Avant,

67 N.J. at 529 (stating that, when appropriate, a "hearing officer may choose a

sufficiently competent staff member or inmate to provide assistance" (emphasis


2
  N.J.A.C. 10A:6-2.13 and N.J.A.C. 10A:6-2.14 provide guidelines concerning
the required training to become an inmate paralegal and general provisions
regarding legal assistance for inmates.
                                                                            A-0938-21
                                        8
added)).   To afford inmates the procedural protections they are due, a

disciplinary decision may be upended if a counsel substitute's failure to provide

a minimal level of competence causes the inmate prejudice. Cf. Strickland, 466

U.S. at 687 (requiring a showing of prejudice as one of two essential elements

of an ineffective assistance of counsel claim).

      Without charting the precise boundaries of the minimal standard of

competence required of a counsel substitute, we conclude there is no support for

Brining's claim that assistance from a competent counsel substitute would have

altered the outcome of this proceeding. In that regard, Brining simply makes

bald assertions of incompetence and presents nothing in the form of

certifications or other evidentiary materials to support his claim. Cf. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999) ("[I]n order to establish

a prima facie claim, a petitioner must do more than make bald assertions that he

was denied the effective assistance of counsel.").

      Affirmed.




                                                                           A-0938-21
                                        9